Citation Nr: 1529075	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  09-34 379	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased (compensable) disability rating (or evaluation) for service-connected patellofemoral pain syndrome of the right knee (a right knee disability) prior to June 15, 2012, and in excess of 10 percent thereafter.

2.  Entitlement to an increased (compensable) disability rating (or evaluation) for service-connected patellofemoral pain syndrome of the left knee (a left knee disability) prior to June 15, 2012, and in excess of 10 percent thereafter.

3.  Entitlement to an initial disability rating (or evaluation) in excess of 10 percent for service-connected left shoulder impingement syndrome (a left shoulder disability).

4.  Whether new and material evidence has been received to reopen service connection for a back disability.

5.  Entitlement to service connection for a back disability.

6.  Whether clear and unmistakable error (CUE) is present in a January 1993 rating decision that assigned initial noncompensable disability ratings (or evaluations) for service-connected right and left knee disabilities, right shoulder impingement syndrome (a right shoulder disability, and status post right hand 5th metacarpal fracture (a right finger disability), and denied entitlement to a 10 percent rating (or evaluation) based on multiple noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1983 to November 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2007 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, and Waco, Texas, respectively.  Jurisdiction over this claim is currently with the RO in St. Petersburg, Florida.  

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

Historically, in the November 2007 rating decision, in pertinent part, the RO denied increased ratings for a right knee disability, a left knee disability, a right shoulder disability, status post right hand 5th metacarpal fracture (a right finger disability), denied reopening a claim of service connection for a back disability, and denied what is actually a CUE issue but purported to be reopening for a 10 percent rating based on multiple noncompensable service-connected disabilities.  In a November 2008 Notice of Disagreement, the Veteran expressed disagreement with these issues only.  The disability rating for the right shoulder disability was increased to 10 percent, effective May 30, 2007 (the date of claim), in a July 2009 rating decision.  In a July 2009 Statement of the Case, the RO readjudicated the increased rating issues (right shoulder, bilateral knees, and right finger), and the purported claim to reopen service connection for a back disability.  In a September 2009 Substantive Appeal, the Veteran explicitly limited the appeals to the increased ratings of the knees and the purported reopening service connection for a back disability.  As such, the Veteran did not perfect appeals as to an increased rating for a right shoulder disability and a right finger disability; those issues are no longer in appellate status, and are not before the Board.

In a December 2009 rating decision, the RO granted service connection for left shoulder impingement syndrome and assigned a disability rating of 10 percent, effective September 15, 2009.  The Veteran expressed disagreement with the assigned initial rating in a February 2010 Notice of Disagreement.  Pursuant to an August 2010 Statement of the Case, the Veteran timely perfected the appeal for an initial disability rating for a left shoulder disability in excess of 10 percent in an October 2010 Substantive Appeal.  In addition, following an August 2010 Statement of the Case, in October 2010, the Veteran also submitted a timely substantive appeal for reopening entitlement to a 10 percent evaluation based on multiple noncompensable service-connected disabilities.  In a January 2015 rating decision, the RO increased the disability ratings for the right and left knee disabilities to 10 percent each, effective June 15, 2012, creating a "staged" rating.

In May 2015, the Veteran testified in a Travel Board hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is located in the Veteran's file on VBMS.

Discussed in more detail in the Remand section below, after reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the final issue on appeal is more accurately stated as listed on the title page of this decision.  The Board notes that the RO has adjudicated the CUE claim as whether new and material evidence has been received to reopen a 10 percent rating based on multiple, noncompensable, service-connected disabilities (38 C.F.R. § 3.324).  Given the legal impossibility of "reopening" a rating issue, because rating claims are not subject to reopening but only require a claim for increase, and in consideration of the Veteran's contentions throughout the appeal process to the effect that the January 1993 rating decision should have granted a 10 percent rating under 38 C.F.R. § 3.324 for multiple noncompensable disabilities.  The Board finds that the issue on appeal is whether CUE is present in a January 1993 rating decision that assigned initial noncompensable disability ratings for service-connected right and left knee disabilities, a right shoulder disability, and a right finger disability, but denied a 10 percent rating under 38 C.F.R. § 3.324 based on multiple noncompensable service-connected disabilities.  In light of the Veteran's specific CUE contentions, detailed in the Remand portion of this decision, the Board finds that the recharacterization of the issue on appeal -- from a legally void issue of reopening a 38 C.F.R. § 3.324 rating to CUE in 1993 decision to deny the 10 percent rating under 38 C.F.R. § 3.324 -- cannot and does not prejudice the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).

The issues of service connection for a back disability and whether CUE is present in a January 1993 rating decision are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a written and signed statement received in March 2015, prior to the promulgation of a Board decision, the Veteran indicated that he no longer wished to pursue the appeals seeking increased ratings for service-connected right and left knee disabilities, and a higher initial rating for service-connected left shoulder disability.

2.  An unappealed January 1993 rating decision, in pertinent part, denied service connection for a low back condition on the basis that there was no current diagnosis of a back condition.

3.  The Veteran did not appeal the January 1993 rating decision to deny service connection for a back disorder after being notified of his appellate rights, and no additional evidence was received prior to the expiration of the appeal period.

4.  Additional evidence received since the January 1993 rating decision is neither cumulative nor redundant and addresses the grounds of the prior final denial of service connection for a back disorder, namely, a current diagnosis, so raises the possibility of substantiating a claim for service connection for a back disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal regarding the issues of increased ratings for service-connected right and left knee disabilities and a higher initial rating for service-connected left shoulder disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2014).

2.  The January 1993 rating decision denying service connection for a low back disability became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

3.  New and material evidence has been received to reopen service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Issues

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

As noted above, in a January 2015 rating decision, staged increased ratings for service-connected right and left knee disabilities were granted.  Thereafter, in January 2015, in pertinent part, the RO sent the Veteran a Supplemental Statement of the Case regarding the rating appeals for right knee, left knee, and left shoulder disabilities.

In a written and signed statement received in March 2015 (after the January 2015 rating decision and Supplemental Statement of the Case), the Veteran withdrew from consideration the appeals of increased ratings for service-connected right and left knee disabilities and a higher initial rating for service-connected left shoulder disability.  As the Veteran has withdrawn the appeal on these issues, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals, and they will be dismissed without prejudice.  38 U.S.C.A. § 7104 (West 2014).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  The application to reopen service connection for a back disability has been considered with respect to VA's duties to notify and assist.  Given the favorable outcome adjudicated herein, further explanation of how VA has fulfilled the duties to notify and assist is not necessary.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In attempts to reopen previously denied claims for service connection, the duty to assist does not include provision of a medical examination or opinion, unless new and material evidence has been secured.  See 38 C.F.R. § 3.159 (c)(4)(iii).  The issue of service connection for a back disability, which is reopened in the decision herein, is Remanded below for further development.

Reopening of Service Connection for a Back Disability

Generally, a claim which has been denied in a final unappealed rating decision, or a rating decision that was appealed but was not perfected, may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c), (d)(3); 38 C.F.R. § 20.1103.  If "new and material" evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  "[N]ew evidence" means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial.  38 C.F.R. § 3.156(a).  Materiality has two components, first, that the new evidence pertains to the reason(s) for the prior final denial, and second, that the new evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  When making a determination whether the submitted evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim, applying concepts derived from the duty to assist.  Id., at 118.

The Veteran brought a prior claim for service connection for a low back condition, which was denied in a January 1993 rating decision.  During the May 2015 Travel Board hearing, the Veteran testified that he was not aware that there was a time limit to initiate an appeal as to the January 1993 rating decision.  See Hearing Transcript at 29.  However, the Veteran also contended that he was not informed of the January 1993 rating decision until June 1993, six months later, but admitted that he received the enclosed VA Form 4107, explaining his procedural and appeal rights, even though he did not understand what that was at the time.  Id.  A review of the electronic record indicates that a December 1992 letter notifying the Veteran that VA received his claim for benefits was returned to VA as the mail was unclaimed at the Post Office Box General Delivery.  In a June 1993 correspondence to VA, the Veteran inquired about his claims and indicated that he had not received a response since he filed the claims for benefits.  Consistent with the timing of this letter (June 1993) and the Veteran's testimony that he only received notice of the January 1993 rating decision in June 1993, the Board finds that the Veteran was notified of the January 1993 rating decision in June 1993, and was provided notice of procedural and appellate rights.  The Veteran did not disagree with the determination within one year of that notice even assuming, arguendo, that he did not receive the decision notification until June 1993.  No additional evidence was received prior to the expiration of the appeal period.  The January 1993 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.

In the January 1993 rating decision, the RO denied service connection for a back condition on the basis that the Veteran did not have a current diagnosis of a back disorder.  The evidence before the RO at the time of the January 1993 rating decision consisted of service treatment records.  

Since the January 1993 rating decision, additional evidence has been received in the form of the Veteran's statements, particularly during the May 2015 Travel Board hearing, and VA and private treatment records.  The Veteran's statements and the VA and private treatment records are new because they have not been previously submitted.  

This evidence is also material because it pertains to the basis for the prior denial, that is, a current diagnosis of a back disability, and raises a reasonable possibility of substantiating the claims.  Specifically, in an April 1998 private treatment record, a radiology report of the Veteran's lumbar spine revealed degenerative disc disease at the L4/L5/S1 level.  In May 1998, another radiology report revealed a herniated disc with mild protrusion centrally at L4/L5/S1 without radiculopathy.  For these reasons, the Board finds that new and material evidence has been received to reopen service connection for a back disability.  See 38 C.F.R. § 3.156(a).  The reopened issue of service connection for a back disability is addressed in the Remand section below.


ORDER

The appeal of an increased disability rating for service-connected patellofemoral pain syndrome of the right knee, in excess of 0 percent prior to June 15, 2012, and in excess of 10 percent thereafter, having been withdrawn, is dismissed.

The appeal of an increased disability rating for service-connected patellofemoral pain syndrome of the left knee, in excess of 0 percent prior to June 15, 2012, and in excess of 10 percent thereafter, having been withdrawn, is dismissed.

The appeal of an initial disability rating in excess of 10 percent for service-connected left shoulder impingement syndrome, having been withdrawn, is dismissed.

As new and material evidence has been received, the appeal to reopen service connection for a back disability is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim of service connection for a back disability.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).

Service Connection for a Back Disability

The Veteran contends that he injured his back in service, and that the in-service back injury caused the current back disability.  An April 1990 service treatment record reflects that the Veteran injured his back while working.  At that time, he complained of low back pain that was constant and radiating.  The assessment was low back muscle strain.  

In September 1990 during service, the Veteran was involved in a motor vehicle accident.  He complained of back and shoulder pain.  The diagnosis was back sprain and shoulder strain.  The Veteran continued to complain of back pain in October 1990.  Upon examination in October 1980, the spine was tender to palpation and forward flexion was measured to 90 degrees, and the Veteran could also touch his toes and had a normal gait.  

A January 1991 report of medical examination during service reflects that the Veteran had an abnormal spine evaluation.  The examining physician indicated that the Veteran had low back pain in the L4 region with radiation to the posterior part of the left leg.  The physician diagnosed a low back ache.  In an April 1992 medical board report of examination during service, the Veteran had a normal clinical evaluation of the spine, though the examining physician indicated that there were complaints of arthritic pains of the spine.  In an associated report of medical history, the Veteran indicated that he had recurrent back pain.

In this case, it is unclear whether the Veteran has a current diagnosis of a back disability (regardless of the April and May 1998 private treatment records, discussed above, revealing diagnoses of herniated disc with mild protrusion centrally at L4/L5/S1 without radiculopathy, and degenerative disc disease of the lumbar spine).  In an April 2007 VA treatment record, a radiology report of the lumbar spine revealed no fracture or dislocation, intact osseous structures, and maintained intervertebral disc spaces and vertebral body heights.  The impression was a normal lumbar spine.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  McLendon, 20 Vet App. at 83; 38 C.F.R. § 3.159(c)(4)(i).  In light of the "low threshold" for examination and medical opinion as announced in McLendon, the Board finds that remand for a VA examination with nexus opinion is necessary to help determine the nature and etiology of any current back disorder.

CUE in the January 1993 Rating Decision

Historically, in the January 1993 rating decision, the RO granted service connection and assigned initial noncompensable (0 percent) disability ratings for service-connected right and left knee disabilities, a right shoulder disability, and a right finger disability, and also adjudicated that entitlement to a compensable (10 percent) rating under 38 C.F.R. § 3.324 had not been established because the service-connected disabilities did not clearly interfere with normal employability.  As discussed in detail above in the adjudication of reopening service connection for a back disability, the Veteran was notified of appellate rights pursuant to the January 1993 rating decision.  He did not submit a timely appeal as to the January 1993 rating decision, so the decision became final.  

As noted in the Introduction section above, while the RO adjudicated the issue on appeal as whether new and material evidence has been received to reopen a claim of entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities, the Board finds that the issue on appeal is actually whether CUE is present in the January 1993 rating decision that assigned initial noncompensable disability ratings for multiple service-connected disabilities and denied entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities.  According to 38 C.F.R. § 3.324, whenever a veteran is suffering from two or more separate permanent service-connected disabilities of such character as clearly to interfere with normal employability, even though none of the disabilities may be of compensable degree, the rating agency is authorized to apply a 10 percent rating, but not in combination with any other rating.  

The Veteran alternatively asserts that the January 1993 rating decision contains CUE in failing to grant separate minimum 10 percent disability ratings for major joints that were painful and caused some limitation of motion of the joints affected.  Specifically, he contends that the initial ratings for the service-connected right and left knee disabilities, right shoulder disability, and right finger disability should have been assigned compensable ratings by the January 1993 rating decision because there was already evidence in the record at that time that such disabilities manifested joint pain and limitations.  In adjudicating the issue of CUE, the RO should consider and apply 38 C.F.R. § 4.59 (it is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimal compensable rating for the joint); see Burton v. Shinseki, 25 Vet. App. 1 (2011) (the application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims).

In this case, the Veteran contends that, at the time of the January 1993 rating decision, it is undebatable that he was medically discharged from service (his normal employment) based on at least one of the service-connected disabilities, and that the service-connected disabilities interfered with normal employability.  Hearing transcript at 5-6.  In a January 2010 correspondence from the representative, the Veteran indicated that entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities should be covered from 1993 to 2007.  During the May 2015 Travel Board hearing, the Veteran explicitly raised the issue of whether CUE is present in a January 1993 rating decision.    

The evidence of record at the time of the January 1993 rating decision included service treatment records that indicate that the Veteran continued to complain of knee, shoulder, and back pain after injuries while in service and at service separation.  The evidence also showed that the Veteran was medically discharged from service pursuant to a May 1992 Medical Board determination that the Veteran was unfit for further military duty because of bilateral patellofemoral pain syndrome (a condition for which service connection was granted in the January 1993 rating decision).  

Accordingly, the issues of service connection for a back disability and whether CUE is present in a January 1993 rating decision are REMANDED for the following actions:

1. In a Supplemental Statement of the Case, adjudicate the issue of whether CUE is present in a January 1993 rating decision that a) assigned initial noncompensable disability ratings for right and left knee disabilities, a right shoulder disability, and a right finger disability, and b) denied entitlement to a 10 percent rating based on multiple, noncompensable, service-connected disabilities.  

2. Schedule an appropriate VA examination to assist in determining the nature and etiology of any current back disability.  Following a review of all relevant evidence from the electronic file, an interview with the Veteran to obtain a complete medical history (to include any relevant in-service and post-service injuries/diseases), an examination, and any necessary testing, to include X-rays of back, the VA examiner is asked to offer the following opinions:

a) Does the Veteran have a current disability manifesting in back pain, to include, but not limited to, herniated disc with mild protrusion centrally at L4/L5/S1 without radiculopathy, and degenerative disc disease of the lumbar spine?  If there is no diagnosed disability manifesting in back pain, the VA examiner should so state.

b) If there is a current disability manifesting in back pain, is it at least as likely as not (a 50 percent or greater degree of probability) that the disability began during service or is etiologically related to active service, to include in-service April 1990 low back muscle strain and September 1990 motor vehicle accident?

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for service connection for a back disability in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


